Title: To Benjamin Franklin from Thomas Bromfield, 12 August 1775
From: Bromfield, Thomas
To: Franklin, Benjamin


Dear Sir.
London 12th Augst: 1775.
With pleasure your friends received the agreable inteligence of your safe arrival and health.
Inclos’d I return a Letter for you directed to our care. From different accounts I am pleased to observe, the great unanimity that prevails thr’o the Continent; your advise was never more wantd, hope it will tend to restore that invaluable blessing to which our unhappy Colonies have been so long strangers. From the best accounts we can collect, think the Ministry still seem determined to pursue rigerous measures, more troops and Men of War are going, to protect those already there till the spring, when a large reinforcment of fresh ones are to accomplish all there designs, (little thinking) What we must naturaly suppose will happen before that period arrives, from a total stopage in the Trade to America; but supposing it possible to be otherways, it is my Opinion, there Attemps to inforce theese measures by the sword is impracticable. It is evident they have got so far in the Mire as not to be able to return back with any degree of Credit to themselves, therefore seem determin’d to pursue, th’o it may terminate in the ruin of both Countrys. Since the battle of the 17 June our reproch of Cowardice however, is wiped off.
The Publick papers woud inform you of the death of our poor freind Mr. Quincy, it was great concern to us; We lament him as an agreable acquaintance and a sincere freind to the Interest of his Country; had a satisfaction however to think his papers fell into the hands of the Congress.
I sincerely wish a continuance of your unanimity. May Peace be established upon a firm and lasting Basis, so ardently Wishes Your sincere friend and Most Humble servant
Thos: Bromfield
 
Addressed: To / Doctor Franklin / In / Philadelphia / per Capt. Newman Who is desired to deliver this with his own hand
Endorsed: Mr Bromfield Aug. 12. 75
